Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 7 discloses “instructions” as (software) structures disclosed in the body of the claim while “controller” is disclosed as intended use in the preamble of the claim. Since “instructions” is not falling into a proper established patent eligible category subject matter, the claim is rejected under 35. U.S.C. 101, software per se.
Claims 8-13 are also rejected based on their respective dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kundu et al. (US 2018/0191733, hereinafter Kundu).

Regarding claim 1, Kundu discloses
A system, comprising: a processor; and a non-transitory memory resource storing machine-readable instructions to cause the processor to (Fig. 1):
receive a global positioning system (GPS) coordinate for hardware resources positioned at a plurality of geographic locations (paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware resource 214));
tag resources stored at each of the plurality of geographic locations with a corresponding GPS coordinate (paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware resource 214); paragraph [0064]: in one embodiment of the present invention the identifier of the ; and
determine a corresponding geographic location of a portion of the tagged resources based on extracted GPS coordinates for the portion of the tagged resources (paragraph [0065]: in response to receiving the identifier of the new geolocation for the computer resource, the processor(s) request and receive encrypted data from the new geolocation. That is, the managing computer 201 will request that the host (e.g., server 253b) of the newly-migrated computer resource identify the location/zone in which the newly-migrated computer resource is located).

Regarding claim 2, Kundu discloses
wherein the instructions to tag the resources includes instructions to assign a label to the resources to identify a geographic location of the corresponding resources (paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware resource 214); paragraph [0064]: in one embodiment of the present invention the identifier of the new geolocation is taken from a transmission path shown in a packet header of a 

Regarding claim 3, Kundu discloses
wherein the portion of the tagged resources reside in a plurality of different geographic locations (Fig. 2, paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware resource 214); paragraph [0064]: in one embodiment of the present invention the identifier of the new geolocation is taken from a transmission path shown in a packet header of a packet used to migrate the (software) computer resource to the new geophysical location).

Regarding claim 4, Kundu discloses
comprising instructions to tag resources with migration information (Fig. 2, paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated 

Regarding claim 5, Kundu discloses
wherein the tag is updated in response to the portion of the resources migrating across the plurality of geographic locations (Fig. 2, paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware resource 214); paragraph [0064]: in one embodiment of the present invention the identifier of the new geolocation is taken from a transmission path shown in a packet header of a packet used to migrate the (software) computer resource to the new geophysical location).

Regarding claim 6, Kundu discloses
wherein the resources include policies that define compliance rules for the corresponding geographic location of the resources (paragraph [0036]: When such a movement/migration occurs, there may be policies and regulatory requirements with the old and/or new locations).

Regarding claim 7, Kundu discloses
A controller comprising instructions to (Fig. 1):
receive a global positioning system (GPS) coordinate for a plurality of hardware resources located at different geographic locations (paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware resource 214));
tag resources stored at each of the plurality of geographic locations with a corresponding GPS coordinate (paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware resource 214); paragraph [0064]: in one embodiment of the present invention the identifier of the new geolocation is taken from a transmission path shown in a packet header of a packet used to migrate the (software) computer resource to the new geophysical location); and
identify resources corresponding to an account; and extract the corresponding GPS coordinate for the identified resources to generate a map of the resources corresponding to the plurality of geographic locations (paragraph [0065]: in response to receiving the identifier of the new geolocation for the computer resource, the processor(s) request and receive encrypted data from the new geolocation. That is, the managing computer 201 will request that the host (e.g., server 253b) of the newly-migrated computer resource identify the location/zone in which the newly-migrated computer resource is located).

Regarding claim 8, Kundu discloses
comprising instructions to update the tag for a portion of the resources in response to the portion of the resources migrating from a first geographic location to a second geographic location of the plurality of geographic locations (Fig. 2, paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware resource 214); paragraph [0064]: in one embodiment of the present invention the identifier of the new geolocation is taken from a transmission path shown in a packet header of a packet used to migrate the (software) computer resource to the new geophysical location).

Regarding claim 9, Kundu discloses
wherein the first geographic location is a first geographical area of a first country and the second geographical location is a second geographical area of a second country (paragraph [0034]: a software resource (e.g., a text file, a database file, an audio file, a video file, a virtual machine (i.e., software that emulates a physical machine), etc.) may move from one physical location to another (e.g., from one data center to another data center, from one server blade to another server blade, from one country to another country, etc.)).

Regarding claim 10, Kundu discloses
comprising instructions to tag resources with migration information (Fig. 2, paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware resource 214); paragraph [0064]: in one embodiment of the present invention the identifier of the new geolocation is taken from a transmission path shown in a packet header of a packet used to migrate the (software) computer resource to the new geophysical location).

Regarding claim 13, Kundu discloses
wherein each of the plurality of geographic locations include a policy corresponding to the geographic location (paragraph [0036]: When such a movement/migration occurs, there may be policies and regulatory requirements with the old and/or new locations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

 Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (US 2018/0191733, hereinafter Kundu) in view of Kapadia et al. (US 2018/0013654, hereinafter Kapadia).

Regarding claim 11, Kundu does not teach wherein the migration information includes previous geographic locations where the resources were stored. Kapadia teaches wherein the migration information includes previous geographic locations where the resources were stored (paragraph [0036]: FIGS. 3A-3C illustrate . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kundu by generating an endpoint tracking list utilizing migration history including location, time, etc. of Kapadia. The motivation would have been to provide techniques for actively monitoring, at a network controller, a network location of an endpoint connected to the network based on control plane updates. The network controller is configured to archive the network location of the endpoint, along with local 

Regarding claim 12, Kundu does not teach wherein the migration information includes a timestamp that indicates a time when the resources were stored at previous geographic locations. Kapadia teaches wherein the migration information includes a timestamp that indicates a time when the resources were stored at previous geographic locations (paragraph [0036]: FIGS. 3A-3C illustrate the generation of an endpoint tracking list 82 for endpoint 85 (e.g., for a unique forwarding address). The endpoint tracking list 82, along with tracking lists for any other endpoints attached to network fabric 15, collectively form a scalable database that is indexed by elastic search parameters that enables a user, such a network administrator, to determine real -time and/or historical location for the endpoint 85 and/or any other endpoints. Stated differently, by using control-plane learned data (e.g., EVPN learned data), real -time as well as historical data can be provided at a different granularity over the life of the fabric itself. Since the information is structured and archived, various pieces of useful information are available to a user. As noted above, examples of this structured data include the life of an endpoint since it was first seen in the fabric, migration history of an endpoint, a heat-map for endpoints per switch, tenant, network, etc. at various time-scales, and/or other information related to the location of an endpoint; paragraph [0047]: The techniques presented herein provide the ability to determine which endpoints are alive in the network, where the endpoints are currently located (i.e., attached to the network), where the endpoints were previously located, and the current state of the endpoints, all in real-time). It would have been obvious to one of .



Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (US 2018/0191733, hereinafter Kundu) in view of Larson et al. (US 2006/0171538, hereinafter Larson).

Regarding claim 14, Kundu discloses
A non-transitory computer readable medium storing instructions executable by a processing resource to cause the processing resource to (Fig. 1):
detect a plurality of geographic locations of a computing system; receive a global positioning system (GPS) coordinate for hardware resources positioned at a plurality of geographic locations (paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is ;
tag resources stored at each of the plurality of geographic locations with a corresponding GPS coordinate (paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware resource 214); paragraph [0064]: in one embodiment of the present invention the identifier of the new geolocation is taken from a transmission path shown in a packet header of a packet used to migrate the (software) computer resource to the new geophysical location); and
update the tag for a first portion of the resources in response to the first portion of the resources being moved from a first geographic location to a second geographic location (Fig. 2, paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware ; 
update the tag for a second portion of the resources in response to the second portion of the resources being moved from the second geographic location to the first geographic location (Fig. 2, paragraph [0063]: in one embodiment of the present invention the identifier of the new geolocation is generated by a global positioning system (GPS) sensor (e.g., geolocation sensor 251b shown in FIG. 2) that is in communication with a GPS satellite (e.g., GPS satellite 210 shown in FIG. 2), where the GPS sensor is associated with the computer resource (i.e., is part of the system such as server 253b that holds the migrated software resource 206b and/or hardware resource 214); paragraph [0064]: in one embodiment of the present invention the identifier of the new geolocation is taken from a transmission path shown in a packet header of a packet used to migrate the (software) computer resource to the new geophysical location).
Kundu does not teach generate a map to display the geographic location of the hardware resources for the stored resources at a particular time and to display transition data for the first portion of resources and the second portion of resources. Larson teaches generate a map to display the geographic location of the hardware resources for the stored resources at a particular time and to display transition data for the first portion of resources and the second portion of resources (paragraph [0024]: the system 100 further comprises a graphical user . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kundu by managing the graphical user interface to display a mapping describing the current data center configuration and positioning of IT equipment 108 within the data center and generating a real-time display of inventory, location mapping, and size description of IT equipment within the data center of Larson. The motivation would have been to provide a system for usage in a data center, an information technology (IT) equipment positioning system comprises a plurality of wireless transponders distributed in multiple locations in the data center and a controller (Larson paragraph [0004]).

Regarding claim 15, Kundu discloses
wherein the resources are tracked based on rules associated with each of the plurality of geographic locations (paragraph [0036]: When such a movement/migration occurs, there may be policies and regulatory requirements with the old and/or new locations).

Regarding claim 16, Kundu discloses
wherein the first geographic location conforms to a compliance policy corresponding to the first geographic location (paragraph [0036]: When such a movement/migration occurs, there may be policies and regulatory requirements with the old and/or new locations).

Regarding claim 17, Kundu discloses
wherein an alert is generated in response to the tagged resources violating a compliance policy (paragraph [0031]: Once a resource has been determined to be moved, a set of actions are carried out in order to ensure that this movement is authorized; a policy-based enforcement of geological movement and corresponding restrictions may also be imposed by these actions. In the latter condition, if a server is being moved to another location that is outside the given radius or distance metrics or outside a perimeter defined by various geolocation parameters, then such a movement raises an alert, increases the risk of that server that is notified to the data-center administrators, and also restricts the server to be moved further without any other authorization).

Regarding claim 18, Kundu discloses
wherein the alert is sent to a user associated with the first portion of the resources when the first portion of the resources are violating a compliance policy associated with an account associated with the first portion of the resource (paragraph [0031]: Once a resource has been determined to be moved, a set of actions are carried out in order to ensure that this movement is authorized; a policy-.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (US 2018/0191733, hereinafter Kundu) in view of Larson et al. (US 2006/0171538, hereinafter Larson) as applied to claim 15, and further in view of Kapadia et al. (US 2018/0013654, hereinafter Kapadia).

Regarding claim 19, Kundu in view of Larson does not teach wherein the migration history of the first portion of the resources indicates the first portion of resources were moved to the second geographic location and a time when the first portion of resources were moved to the second geographic location. Kapadia teaches wherein the migration history of the first portion of the resources indicates the first portion of resources were moved to the second geographic location and a time when the first portion of resources were moved to the second geographic location (paragraph [0036]: FIGS. 3A-3C illustrate the generation of an endpoint tracking list 82 for endpoint 85 (e.g., for a unique forwarding address). The endpoint tracking list 82, along with tracking lists for any other endpoints attached to network fabric 15, collectively form a scalable database that is indexed by elastic search . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kundu by generating an endpoint tracking list utilizing migration history including location, time, etc. of Kapadia. The motivation would have been to provide techniques for actively monitoring, at a network controller, a network location of an endpoint connected to the network based on control plane updates. The network controller is configured to archive the network location of the endpoint, along with local information for the endpoint, in an endpoint tracking database of the network controller (Kapadia paragraph [0009]).

Regarding claim 20, Kundu in view of Larson does not teach wherein the tagged resources include information including identification of the resource, date, and time the resource was identified in a particular geographic location. Kapadia teaches wherein the tagged resources include information including identification of the resource, date, and time the resource was identified in a particular geographic location (paragraph [0036]: FIGS. 3A-3C illustrate the generation of an endpoint tracking list 82 for endpoint 85 (e.g., for a unique forwarding address). The endpoint tracking list 82, along with tracking lists for any other endpoints attached to network fabric 15, collectively form a scalable database that is indexed by elastic search parameters that enables a user, such a network administrator, to determine real -time and/or historical location for the endpoint 85 and/or any other endpoints. Stated differently, by using control-plane learned data (e.g., EVPN learned data), real -time as well as historical data can be provided at a different granularity over the life of the fabric itself. Since the information is structured and archived, various pieces of useful information are available to a user. As noted above, examples of this structured data include the life of an endpoint since it was first seen in the fabric, migration history of an endpoint, a heat-map for endpoints per switch, tenant, network, etc. at various time-scales, and/or other information related to the location of an endpoint; paragraph [0047]: The techniques presented herein provide the ability to determine which endpoints are alive in the network, where the endpoints are currently located (i.e., attached to the network), where the endpoints were previously located, and the current state of the endpoints, all in real-time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kundu by generating an endpoint tracking list utilizing migration history including location, time, etc. of Kapadia. The motivation would have been to provide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.